Citation Nr: 9921333	
Decision Date: 07/30/99    Archive Date: 08/03/99

DOCKET NO.  97-26 989	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Winston-Salem, North Carolina



THE ISSUES

1.  Entitlement to an increased evaluation for the service-
connected psychological symptoms including anxiety affecting 
gastrointestinal disorder, currently rated as 10 percent 
disabling.  

2.  Entitlement to service connection for gastroesophageal reflux 
disease as secondary to the service-connected psychological 
symptoms including anxiety affecting gastrointestinal disorder.  



REPRESENTATION

Appellant represented by:	The American Legion



WITNESS AT HEARING ON APPEAL

The veteran



ATTORNEY FOR THE BOARD

James L. March, Counsel



INTRODUCTION

The veteran served on active duty from August 1954 to September 
1956.  

This matter comes to the Board of Veterans' Appeals (Board) on 
appeal from a February 1997 rating decision of the RO.  



REMAND

In May 1995, a VA examiner diagnosed the veteran as having 
psychological symptoms including anxiety affecting 
gastrointestinal disorder with a history of psychophysiological 
gastrointestinal reaction.  In addition, periodic peptic 
esophagitis and hiatal hernia were diagnosed.  

However, in January 1997, a VA examination revealed diagnoses of 
irritable bowel syndrome and "[n]o psychiatric disorder found."  
Given the potentially contradictory reports, the Board finds that 
additional development is required.  

In light of the foregoing, the Board is REMANDING this case for 
the following actions:

1.  The RO should take appropriate steps to 
contact the veteran in order to have him 
identify the names, addresses, and 
approximate dates of treatment for all VA 
and non-VA health care providers who have 
treated him since service for psychiatric 
and gastrointestinal complaints.  With any 
necessary authorization from the veteran, 
the RO should attempt to obtain copies of 
pertinent treatment records identified by 
the veteran in response to this request, 
which have not been previously secured.  

2.  Then, the RO should schedule the 
veteran for a comprehensive VA examination 
by a board of at least two psychiatrists to 
determine the nature and extent of any 
psychiatric disability.  All indicated 
tests must be conducted.  The claims folder 
must be made available to and reviewed by 
the examiners prior to the requested study.  
The examiners should specifically determine 
whether the veteran has a neuropsychiatric 
disorder.  If so, the examiners should are 
requested to use a multiaxial assessment, 
to assign a Global Assessment of 
Functioning score and explain what the 
assigned score represents.  The 
psychiatrists must identify the frequency 
and severity of all findings associated 
with any such neuropsychiatric disorder, 
and enumerate all symptomatology, 
particularly with respect to the veteran's 
affect, speech, memory, judgment, abstract 
thinking and mood.  A complete rationale 
for each opinion expressed must be 
provided.  The report of the examination 
should be associated with the veteran's 
claims folder.  

3.  Then, the RO should schedule the 
veteran for a comprehensive VA 
gastrointestinal examination to determine 
the nature and likely etiology of any 
organic gastrointestinal disorder. The 
claims folder must be made available to and 
reviewed by the examiner prior to the 
requested study.  The examiner should state 
whether the veteran has any organic 
gastrointestinal disease-specifically, 
gastroesophageal reflux disease and 
irritable syndrome.  Based on his/her 
review of the case, the examiner should 
provide an opinion as to the likelihood 
that any such gastrointestinal disorders 
are disabilities separate from any 
neuropsychiatric disorder identified.  If 
so, the examiner should provide as opinion 
as to whether it is at least as likely as 
not that any such gastrointestinal disorder 
was caused or worsened by neuropsychiatric 
disability.  A complete rationale for each 
opinion expressed must be provided.  The 
report of the examination should be 
associated with the veteran's claims 
folder.  

4.  After undertaking any additional 
development deemed appropriate, the RO 
should review the issues on appeal.  If the 
benefits sought on appeal are not granted, 
the veteran and his representative should 
be issued a Supplemental Statement of the 
Case and be afforded a reasonable 
opportunity to reply thereto.  

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  The veteran need take no further 
action until he is otherwise notified, but he may furnish 
additional evidence and argument while the case is in remand 
status.  Quarles v. Derwinski, 3 Vet. App. 129, 141 (1992); Booth 
v. Brown, 8 Vet. App. 109 (1995).  In taking this action, the 
Board implies no conclusion as to any ultimate outcome warranted.  

This claim must be afforded expeditious treatment by the RO.  The 
law requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See The 
Veterans' Benefits Improvements Act of 1994, Pub. L. No. 103-446, 
§ 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. § 5101 (West 
Supp. 1999) (Historical and Statutory Notes).  In addition, VBA's 
Adjudication Procedure Manual, M21-1, Part IV, directs the ROs to 
provide expeditious handling of all cases that have been remanded 
by the Board and the Court.  See M21-1, Part IV, paras. 8.44-8.45 
and 38.02-38.03.  



		
	STEPHEN L. WILKINS
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991& Supp. 1999), only a decision 
of the Board of Veterans' Appeals is appealable to the United 
States Court of Appeals for Veterans Claims.  This remand is in 
the nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (1998).  


